Citation Nr: 1225845	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-24 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected residuals of right lung adenocarcinoma with lobectomy.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected surgical scar secondary to right lung adenocarcinoma with lobectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's January 2005 claims for service connection for residuals of lung cancer and an associated surgical scar were granted in a June 2005 rating decision which rated the lung cancer residuals 0 percent and the surgical scar 10 percent disabling effective from January 14, 2005, the date VA received the Veteran's claims.  A December 2005 rating decision increased the rating for lung cancer residuals with lobectomy to 30 percent disabling, effective from January 14, 2005.  

The Veteran told a May 2005 VA examiner that he felt chest pain along the right chest scar.  A February 2006 report of Dr. A.H., M.D., a private physician who treated the Veteran, stated that the Veteran recovered from the surgery very well except for post-incisional pain, and Dr. A.H.'s March 2006 report states that the Veteran still had some post-incisional pain.  An October 2006 VA examiner reported that the Veteran complained that since surgery he experienced a lot of pain in right chest characterized as being 10 out of 10 and constant.  The examiner reported that the Veteran experienced moderate chest wall pain on palpation.  A September 2010 QTC VA examiner reported that the Veteran had pain or discomfort over the chest area on exertion and complained of continuous pain of the front and back right chest.

The evidence shows that the Veteran appears to primarily complain about the pain he feels that manifests in the right chest.  The Board observes that the Veteran's service-connected scar is not located on the right chest, but rather is described as a single linear scar on the posterior of the trunk located on the right upper back.  The October 2006 examiner noted a belief that the pain the Veteran experienced was due to intracostal nerve damage caused by surgery.  The evidence thus raises a claim of entitlement to service connection for pain caused by intracostal nerve damage resulting from the surgery for his service-connected lung disability.  The RO has not developed the claim and the Board has no jurisdiction over that issue.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the competent evidence supports a finding that the Veteran's service-connected lung cancer residuals are manifested by continuous chest pain and FEV-1 values of more than 56 percent predicted.

2.  The preponderance of the competent evidence supports a finding that the Veteran's service-connected surgical scar secondary to right lung adenocarcinoma with lobectomy is manifested by tenderness and pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for service-connected residuals of right lung adenocarcinoma with lobectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31,  4.97, Diagnostic Code 6604 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected surgical scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for residuals of right lung adenocarcinoma which include a surgical scar.  In about January 2004, the Veteran had heart problems and during the course of treatment for those problems, diagnostic testing revealed a nodule on the upper portion of the Veteran's right lung.  Further testing revealed that the nodule was cancerous and in July 2004 the Veteran underwent surgery for a right thoractomy with right upper lobectomy.  The procedure required surgeons to open the Veteran's chest on the right side which resulted in a surgical scar.  The Veteran contends that VA has not properly rated his disabilities and he seeks higher initial disability ratings for both disabilities.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  

The Board observes that the Veteran's increased disability rating claims arises from disagreement with initial disability ratings.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that the Veteran has received all essential notice in a letter dated November 2009 and has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004). 

The record shows that the RO has obtained the Veteran's service medical records and private treatment records, and that the Veteran has received three examinations regarding his service-connected lung cancer residuals and surgical scar disabilities.  The examination reports are adequate as they were based on a review of the history, a physical examination, and because sufficient information was provided to allow the Board to render an informed determination.

Finally, the Veteran testified a January 2008 hearing February 2007 before a local hearing officer at the RO.  The Veteran subsequently was informed of dates and times for a videoconference hearing before the Board.  The record shows that the Veteran did not appear at the hearing and has not indicated that he seeks another hearing.  Thus, the Board finds that adjudication of the Veteran's claims is appropriate.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

The Veteran seeks a disability rating in excess of 30 percent for residuals of lung cancer and in excess of 10 percent for a service-connected scar.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  An appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Lung Cancer Residuals

The Veteran's lung cancer residuals were rated by the RO using the disability rating criteria for chronic obstructive pulmonary disease.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2011).  The Board must first consider whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence includes the report of a May 2005 VA medical examination that indicated the Veteran's lung cancer residuals did not include fever, night sweats, daytime hypersomnolence, pulmonary hypertension, residuals of pulmonary embolism, respiratory failure or chronic pulmonary emobolus.  The examiner noted a small amount of hemotysis reported by the Veteran that was observed every other day.  The examiner noted that the Veteran was able to walk a mile a day with mild dyspnea.  The examiner reported that the Veteran stated that he also felt chest pain along the right chest scar and that the shortness of breath and chest pain prevented him from working at his old job as a meat cutter and meat inspector and prevented him from doing yard work.  

The record also includes the February 2006 report of Dr. A.H., M.D., a private physician who treated the Veteran.  Dr. A.H. stated that the Veteran recovered from surgery very well except for post-incisional pain.  The Veteran was reported to have complained of some dyspnea on exertion but without wheezing.  Dr. A.H. further stated that a 6-minute walking test showed good exercise capacity and no oxygen desaturation, and that pulmonary function tests (PFTs) demonstrated mild-moderate restriction.  The record also includes Dr. A.H.'s March 2006 report that the Veteran still had some post-incisional pain and continued to complain of limitation with activity and dyspnea on exertion.  Dr. A.H. further stated that there was no evidence of recurrent cancer.

An October 2006 VA examiner reported that the Veteran complained that since surgery he experienced a lot of pain in right chest characterized as being 10 out of 10 and constant.  The examiner reported that a February 2006 CT scan showed no recurrence of a cancerous tumor.  The examiner reported that the Veteran's lungs were clear and that he experienced moderate chest wall pain on palpation.  The examiner noted that he believed the pain the Veteran experienced was due to intracostal nerve damage caused by surgery.

A September 2010 QTC VA examiner reported that the Veteran had pain or discomfort over the chest area on exertion.  There was no complaint of or observed persistent fever, cough, night sweats, or hemoptysis.  The symptoms were continuous pain of the front and back right chest.  

The examiners also reported PFT results, indicating mild-to-moderate restriction in the Veteran's ability to breath, and all examiners reported the Veteran's shortness of breath and how it impacted the Veteran's ability to perform normal activities.  It appears from the medical evidence that the Veteran's lung cancer residuals are limited to right side chest pain, a scar, and shortness of breath that is determined or measured by PFTs.  The criteria of Diagnostic Code 6804 are specifically related to PFT results.  The Board has considered other rating criteria, specifically the criteria for restrictive lung diseaes of Diagnostic Code 6845 or for post-surgical residuals such as lobectomry.  38 C.F.R. § 4.97 (2011)  Those criteria, as they apply to the Veteran's case, are identical to the criteria of Diagnostic Code 6604 and thus, the Veteran would not benefit from their application.  The Board will examine the Veteran's rating using both sets of criteria.  Neither the Veteran nor his representative have suggested that any other diagnostic criteria would be more appropriate.  After review of the evidence, the Board finds that the rating criteria of Diagnostic Code 6604 and 6845 are appropriate.

Diagnostic Code 6604 and Diagnostic Code 6845 provide a 100 percent disability rating when the evidence shows:  FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FEVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure or; requires outpatient oxygen therapy.  A 60 percent disability rating is provided with evidence of: FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent disability rating is provided with evidence of: FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-to-65- percent predicted.

The criteria are disjunctive, thus only one requirement must be met for an increased rating to be assigned.  Johnson v. Brown, 7 Vet. App. 95 (1994); Melson v. Derwinski, 1 Vet. App. 334 (1991).

The record includes several PFT results.  June 2005 results show FEV-1 of 69 percent of predicted and FEV1/FVC of 62 percent.  February 2006 results show FEV-1 of 57.68 percent of predicted and FEV-1/FVC of 66.88 percent.  January 2010 results show FEV-1 of 62.72 percent of predicted and FEV-1/FVC of 72.97 percent.  September 2010 results show FEV-1 of 62 percent of predicted and FEV-1/FVC of 65 percent.  All of the results are within the criteria provided for a 30 percent disability rating.  There are no PFT results taken since the Veteran's date of service connection that satisfy the criteria for a 60 percent disability rating.

The Veteran contends that he is entitled to a higher disability rating because the disability his service-connected lung cancer residuals cause is worse than what the rating criteria provide.  Specifically, he contends that his dyspnea condition is so severe that he is entitled to more than a 30 percent disability rating.  

The medical evidence shows that the Veteran stated he was able to walk a mile a day with mild dyspnea in May 2005.  In February 2006, Dr. A.H. reported that the Veteran showed the ability to have good exercise capacity and no oxygen desaturation after he completed a six-minute walk test.  The Veteran, however, reported in October 2010 to a VA examiner for a phsychiatric evaluation that he could only walk 50 yards without pain.  The September 2010 VA examiner noted that the Veteran's scar was so painful that it limited increased activity.  The evidence does not show that the Veteran has contended that it is painful to breath because of any painful sensation in his lungs, but rather that he experiences chest pain because of potential damage to his intracostal nerve.  That issue has been referred to the RO as a separate and distinct issue from the issues under consideration.  

In sum, after review of the entire record, the Board finds that the criteria for a disability rating in excess of 30 percent for residuals of lung cancer with lobectomy are not met.  The medical evidence of record does not include PFT results which meet the criteria for a higher 60 percent or 100 percent disability rating.  Moreover, the medical evidence does not suggest that staged ratings are appropriate in this case.  The evidence shows that since service connection, PFT results have consistently met the criteria of a 30 percent disability rating which is the disability rating that has been applicable since the date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Chest Scar

The Veteran's service-connected surgical scar, secondary to right lung adenocarcinoma with lobectomy, has been rated 10 percent disabling since the date the disability was service-connected.  The Veteran contends that he is entitled to more than the 10 percent rating because the service-connected scar is painful beyond the level of pain characterized in the rating criteria.  The Veteran's scar is rated as a painful scar under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  The Veteran does not contend that any different rating criteria should be employed.

The schedular disability rating criteria for scars are found at 38 C.F.R. § 4.118.  The criteria of the diagnostic codes found under § 4.118 changed effective October 23, 2008.  73 Fed. Reg. 54710 (October 23, 2008).  The Veteran's claim was submitted on January 14, 2005.  Prior to 23 October 2008, the criteria for rating painful scars provided a regulatory maximum of 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Effective 23 October 2008, the criteria for rating painful scars provided a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and, a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 Diagnostic Code 7804 (2011).  The new criteria also provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2011).

The Veteran underwent a right thoractomy with right upper lobectomy to remove a cancerous nodule on the upper right lung node.  According to the July 2004 surgery report, a right posterolateral thoracotomy incision was made through the chest wall and then a second incision was made in the right sixth interspace of the chest and the fifth rib was transected posteriorly.  That resulted in a single linear scar described by the September 2010 VA examiner as on the posterior of the trunk located on the right upper back that is 18 centimeters by 0.2 centimeters.  The The examiner reported that the scar was not disfiguring.

After review of the Veteran's file, the Board finds that the medical evidence shows a single painful scar with stable skin covering that is not disfiguring and that is not a visible scar on the head or face.  The Board observes that the Veteran has not indicated that diagnostic code other than 7804 would be more appropriate.  Accordingly, the Board finds that Diagnostic Code 7804 is the appropriate diagnostic code for application in this case.

The Veteran told the examiner, and has maintained throughout the pendency of the claim, that his scar is painful.  The September 2010 examiner reported that the Veteran said he felt the scar was tender and painful to touch, and limited his ability to breathe properly.  The examiner further stated that the Veteran told him that the scar decreased physical activity, cannot lift, decreased ability for household chores.

On examination, the September 2010 examiner noted that there was no evidence of skin breakdown, no evidence of pain on examination, and no evidence of underlying tissue damage, inflammation, keloid formation or edema.  The examiner stated the scar did not limit the Veteran's motion and that there was no limitation of function due to the scar.

The Board finds that the scar is not a burn scar, is not greater than 144 square inches (929 square centimeters) in area, and does not have other disabling effects to be separately rated.  38 C.F.R. § 4.118 (2011).  Furthermore, the evidence does not show that the scar is a burn scar; is not a scar of the head, face, or neck; is not greater than 144 square inches (929 square centimeters) in area; is not unstable; and does not result in limitation of motion or function of the affected part.  38 C.F.R. § 4.118 (2008).  Therefore, the Board finds that the criteria for rating scars do not provide for a higher rating for the Veteran's scar.  While the evidence shows that a physician has found limitation of function, that was due to pain, which has been attributed to a neurologic disorder and a claim for service connection that nerve disorder resulting from the lobectomy surgery has been referred to the RO for adjudication.

The Board finds that the evidence shows that the Veteran's service-connected scar is painful and does not have skin breakdown.  That symptom meets the criteria for a 10 percent disability rating under both the old and new diagnostic criteria.  Because the service-connected residuals of lung cancer surgery resulted in a single scar, the criteria for a higher disability rating under Diagnostic Code 7804 are not met.  In addition, staged ratings may be provided when the evidence shows that the symptoms of the disability have met the criteria for a higher or lower disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the medical evidence does not show that criteria for a rating in excess of 10 percent were met for the Veteran's service-connected scar since the date of service connection.  For that reason, staged ratings are not warranted.

To determine whether referral for extraschedular consideration is warranted, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App 111 (2008).
 
In this case, the Veteran reported that he could no longer do his meat cutting or meat inspection jobs because of chest pain and shortness of breath.  The Board observes that the Veteran currently receives total disability due to individual unemployability.  The Veteran's painful scar and the shortness of breath are specifically and reasonably contemplated by the rating criteria for his respiratory disability.  There is no indication that there is an exceptional disability picture that is not contemplated by the rating criteria, or that there is frequent hospitalization or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected residuals of right lung adenocarcinoma with lobectomy is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected surgical scar secondary to right lung adenocarcinoma with lobectomy is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


